Citation Nr: 0000239	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  95-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1945 to 
October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for hearing loss, but denied the 
claim.

In April 1997, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Remand 
instructions; therefore, this case is ready for appellate 
review.

In April 1999, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (1999).  In conformance with 38 C.F.R. § 
20.903 (1999), the veteran and his representative were 
notified that the VHA opinion was obtained.  After the 
opinion was received at the Board, in October 1999, the 
representative was provided a copy and 60 days to submit any 
additional evidence or argument in response to the opinion.  
See 38 C.F.R. § 20.903 (1999).  The veteran's representative 
submitted an additional written brief. 


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran has submitted competent lay evidence of 
exposure to acoustic trauma during service.

3.  The veteran currently has bilateral hearing loss, which 
the medical evidence establishes is as likely as not related 
to his military service.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for hearing loss, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

2.  The veteran incurred bilateral hearing loss as a result 
of his military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are not obtainable.  
The report of his separation examination dated in October 
1946 indicated that a whispered voice test was performed, 
which showed normal results of 15/15 bilaterally.  

There is evidence showing that the veteran was exposed to 
acoustic trauma during his period of military service.  His 
military occupational specialty (MOS) was tank crewman 
instructor, and his duties included instructing military 
personnel in firing weapons.  A lay statement indicated that 
he sustained acoustic trauma during service when he was 
standing six feet from a tank and a trainee accidentally 
fired a 76-millimeter gun.  The veteran also testified that 
he was exposed to many different types of gunfire in service, 
but he was not issued any ear protection.

In a July 1985 letter, William R. Pitser, M.D., indicated 
that the veteran was seen in October 1976 with a one-year 
history of decreased hearing in the left ear.  Examination 
reportedly showed a mixed hearing loss in the left ear.  The 
veteran returned to Dr. Pitser in September 1981, and an 
audiogram showed that the hearing loss in the left ear was 
stable, but he had had slight progression of hearing loss in 
the right ear.  

VA outpatient treatment records dated in September 1994 show 
that the veteran had bilateral slight to moderate 
sensorineural hearing loss.  His hearing loss was noted to be 
secondary to artillery firing.

A VA audiological examination in September 1997 revealed mild 
to moderately severe sensorineural hearing loss above 500 
hertz in the right ear and mild to moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
opined that it was as likely as not that the veteran's 
hearing loss resulted from inservice noise exposure.  The 
audiometric pattern and his history were consistent with 
noise-induced hearing loss and noise trauma, or possibly 
both, as etiologic factors.

On VA examination in September 1997 by an ENT 
surgeon/otolaryngologist, the diagnosis was bilateral high 
frequency neural hearing loss.  The examiner indicated that 
the etiology of the veteran's hearing loss was difficult to 
determine, but noted that the veteran had had significant 
noise exposure in the military that would contribute to his 
hearing loss.  The examiner also noted that the effects of 
aging impacted the higher frequencies more so than the noise 
exposure.  

In a December 1997 report, the same ENT 
surgeon/otolaryngologist who had conducted the VA examination 
in September 1997 noted that the etiology of the veteran's 
hearing loss was purely speculative and indicated that aging 
was the primary reason for the progressive high frequency 
sensorineural hearing loss.  It was indicated that 
"cumulative lifetime noise exposure" can influence the rate 
and slope of the hearing loss.  The examiner also noted that 
there was no way to determine the effects of noise exposure 
as compared to aging and indicated that the veteran's noise 
exposure was cumulative and not limited to his military 
experience.  The examiner opined that the veteran's hearing 
loss was more likely to be a result of aging as compared to 
cumulative noise exposure.  Although the examiner referred to 
post-service noise exposure ("cumulative noise exposure") 
as a factor in the development of bilateral hearing loss, in 
this case, such post-service noise exposure is not 
documented.  The record reflects that the veteran worked as a 
schoolteacher after service.

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case and in April 
1999 requested a medical opinion from a VA physician at the 
VA Medical Center in West Haven, Connecticut, in October 
1999.  The Board requested that an opinion be rendered as to 
whether it is at least as likely as not that any significant 
portion of the veteran's current bilateral hearing loss is 
related to his documented inservice noise exposure.  The VHA 
opinion indicated that at the time hearing loss was initially 
shown in 1976, the veteran was approximately 53 years old.  
It was difficult to ascertain what was more likely to have 
caused that hearing loss (aging versus high frequency 
sensorineural hearing loss).  It was indicated that both were 
variables that contributed to age-related hearing loss, and 
it was impossible to say that one contributed more than 
another.

II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
In a July 1985 rating decision, the RO denied entitlement to 
service connection for hearing loss on the merits.  The 
veteran did not disagree with that decision; therefore, the 
July 1985 rating decision is final.  38 U.S.C.A. § 7105 (West 
1991). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Caluza at 504.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1999).  ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1999); Hensley, 5 Vet. App. at 
159-60.

The May 1995 rating decision on appeal determined that the 
veteran had submitted new and material evidence to reopen 
this claim.  The Board agreed with that determination, and, 
for that reason, remanded this claim in 1997 for additional 
evidentiary development.  The evidence submitted since 1985 
is new and material because some of this evidence indicates a 
possible relationship between the veteran's current hearing 
loss and his inservice noise exposure.  This new evidence is 
so significant that it must be considered in order to fairly 
evaluate the veteran's claim, and it is therefore material.

The veteran's reopened claim is also well grounded.  See 
Elkins.  The veteran testified as to exposure to noise during 
service, and he has submitted a lay statement corroborating 
his account of exposure to acoustic trauma.  VA examinations 
in 1997 demonstrated that the veteran has bilateral hearing 
loss disability, as shown by auditory thresholds of 40 
decibels or greater in both ears.  Some medical opinions have 
been rendered indicating that it is at least as likely as not 
that the veteran's hearing loss is, in part, related to the 
reported inservice noise exposure.  Assuming the credibility 
of this evidence, it is sufficient to create the plausibility 
of a valid claim. 

The veteran having stated a well-grounded claim, the 
Department had a duty to assist him in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Board and the RO met this duty by arranging for 
further development needed.  Sufficient evidence is of record 
to decide the veteran's claim favorably.  Therefore, no 
further assistance is required.  

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
The veteran argues that he had extensive noise exposure 
during service, and he is certainly competent to report such.  
His statements of inservice acoustic trauma appear consistent 
with the circumstances of his service.  Moreover, he has 
submitted a lay statement concerning the inservice acoustic 
trauma, and there is no evidence of record documenting 
significant post-service noise exposure.  VA examinations 
have also established that the veteran has bilateral hearing 
loss disability.  

The medical opinions discussed above indicate that it is 
impossible to determine the etiology of the veteran's hearing 
loss disability.  The inservice noise exposure would have 
contributed to his decreased hearing acuity, but the normal 
aging process is involved as well.  The evidence is, at the 
very least, in equipoise regarding the veteran's claim since 
it indicates that the inservice noise exposure is a likely 
contributing factor to his decreased hearing acuity.  
Accordingly, he is entitled to the application of the benefit 
of the doubt, see 38 U.S.C.A. § 5107(b), and the Board finds 
that he incurred hearing loss as a result of his military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 and 3.304 (1999).


ORDER

Service connection for bilateral hearing loss is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

